._’   .




                 OFFICE   OF THE ATTORNEY         GENERAL   OF TEXAS
                                         AUSTIN




          Honorable E. L, Shelton
          County Auditor
          Johneon County
          Oleburne, Tema,
          Denr Sir;




                     Vie recofved   your 1                  ezbor 10, ,1948,
          relating to tha above     nlon~tio
          ter io aelf-e~planotory      and

               who have take
               selling this
               times cd.1 of
               I do not !mo
                                                   velopaents in thi a
                                                   he law providers
                                                   e in developed

                                      ae advise me whether or
                                      ghts end royalties   ,ere aubjeot
                                     , If suoh be taxable I think
                                      and the variour?l oountios should


          to the dootrine that minemle in plnoe nre PertI;fiihe
          realty and me cnpable of omerahip in place.
          equally true thnt the minornl.s in lnce my be severed
          fron the surface estate by nppropr r ate conveymom,       The
          eevermoe my bo m7de by an exceijtion or rus3rvation       In
          the d00a,   :,Aen mob s.evcrmcc  1 e acoornplinhsd, there
          exista two real property estates,    to-wit:   an estate
          in the minerals in plnco and m e3tr;te in the reminder
                 .-
                                                                ,




Honorable   E. L, Shelton,’ pass 2




of the land.    Rumphreys-Moxia Co, ,vs J. L. Ckmmon, 118
Texes 247.    In diocuooin5 these eztntes in land, the
Oourt of Civil Appeals at Texarkana, in the very rooont
oa%e styled County School Trustees of Upshur County
~a. l!roe, 154 8. ?i, (26) 935 (‘.:ri~t rafuaed for wnnt of
merit),  said I
           “The lnw is settled    in this State that
     minerals in plaoe may be severed from the sur-
     face; that l$hen so severed they oonatituta
     separate and dietinot’estatesi      th;?t the nfea
     simple title” to the surfaoe entnto may be in
     one parson and the “fee eimpls, title*       to the
     mineral estate in another pessoni thsy eaoh
     constitute   *real propexty” ana oonveyanoe there-
     of is 0ontrolloU by laws governing conveyanoes
     of renl oatate as dietlnguinhable       froa personal
     property..   Stephens Oounty v,,Mid-Ransaa Oil
     & OH8 CO,, 115 TOX, 160, 254 El. ‘il. 290, 29
A.L.R. 506; Humphreya-Zexia 08. v, Gammon,
     115Tex.    247, 254 3. Xt 296; Qriasom v. Andeer-
     eon, 125 Tex, 26, 79 8, :I. 26 619,*
           The Supreme Court of Texas, in the sass of
Bheffield  va. Iiocjg. 77 5, YJ. (2d) 1021, has held that
unaaorued royalty,    whether peyable in money or in kind,
is real property subjeot to taxation In the county wherb
the property is located.     There are, no doubt, nmtnyral-
unble mineral eotp.tes in.this    State which have never bssn
developed.   t?evertholess,  muoh estates are eubjeat to
tnxation.   Texoe Co. vs. Daubbert , 160 5. W. 129 (affirraed
by Supreme Court in 176 2. Vi. 7177 .
           Article   8, Seation 1 of the Uonstitution   oi
Texas provides,    in perti as followsr
           “Taxation ahall be equal and uniform.    All
     property in this State, ,whether owned by natural
     persons or oorporetions,   other than nn~niolpal,
     shall be taxed in proportion    to its valuei whioh
     shall be ascertained   as may be provided by luw.*
           In o&,otininy: the value of the mineral eetatee
in guestlon for tax purposes, we refer  you to Artlole  7811,
V. A. 0. S;, which provides,  in part, aa follows:
           *Hereafter when any person, firm or corporation
     renders his, their or it8 prop-rty in this State
Honorable   lL   L. Shelton,   pase 3



     for taxation to any tax asses&or, and makes oath
     as to the kind, chnrnctor, qualitygand quantfiiy
     of such pro, nrty, and the said oifiber accepting
     f3aiu renait l on front such parson rimi ,or oorpore-
     tion of such property is satist’ied that it is
     correctly and ,proper,lg valued aooordin5 to the
     reaeonable caeh market value of stich property
     on the market at the time of its rendition, hi3
     shall list the ssme accordinglpy but, ii the afmw-
     acr ie satisfied     that th(t value io below the reaBon-
     able oash mr:rkat v.?J,us of ou& pro erty, ha shall at
     oboe pStl,ce on said retidition oppO8s te each place Of -.
     property PO rendered an amount equal to the V3aeon-
     able oe.trhmarket.value of such property at the’t$aM
     or itr rendltlon,     and if much property mhall br
     found to hove no msrlcet value by muoh offloW,      then
     at such mua am said of’fioer shnZl deerp the rml or
     intrinfl$c rnlus of the proparty! , , *
           hit iollowo from what we &ave said that the
rro-called mineral rights and mpaltiae mentioned Sn g‘O,Wr
letter are subjoot, to ad Valoren taxes.
                                        Yours   very trulj,